Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CO-MOLDED COMPONENTS OF A REDOX FLOW BATTERY STACK

Examiner: Adam Arciero	SN: 16/714,171	Art Unit: 1727	May 11, 2022 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 18, 2022 has been entered. Claims 1-20 are currently pending. Claim 8 has been amended. Claims 1-7 remain withdrawn from consideration. Claims 14-20 are newly added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with H.M Bedingfield on May 11, 2022.
The application has been amended as follows: Independent claim 9 is amended to replace the word “frame” with the word “front” on line 10 before the word “face”. Claim 8 now reads:
“A frame plate assembly comprising:
a frame having a frame body made of frame body material;
a plurality of electrolyte pathways disposed within the body;
a plurality of joining members, wherein the plurality of electrolyte pathways couple to a cell plate via the joining members, which are configured to extend at least partially within the plurality of electrolyte pathways and to fluidically couple the plurality of electrolyte pathways to the cell plate;
the cell plate having a front face, wherein at least a portion of the front face has been overmolded with the frame body material such that an overmolding frame body material covers the plurality of joining members and at least a portion of the front face and couples to the frame body; and
wherein the overmolding frame body material forms a seal between the cell plate and the plurality of the electrolyte pathways.” (Emphasis added for Examiner’s Amendment).

Dependent claim 9 is amended to add the word “front” after the word “the” and before the word “face” in line 2. Claim 9 now reads:
“The frame assembly of claim 8, wherein the portion is defined by a perimeter of the front face of the cell plate.” (Emphasis added for Examiner’s Amendment).

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-7 directed to an invention non-elected without traverse.  Accordingly, claims 1-7 have been cancelled.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Yamaguchi et al. and Bitner on claims 8-9 and 11-13 are withdrawn because Applicant has amended the independent claim.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Yamaguchi et al., Bitner and Ikeuchi on claim 10 is withdrawn because Applicant has amended the independent claim.
Allowable Subject Matter
Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, Yamaguchi et al., Bitner and Ikeuchi, do not specifically disclose, teach, or fairly suggest the claimed frame plate assembly, comprising a plurality of joining members that couple the electrolyte pathways to a cell plate, which are configured to extend at least partially within the plurality of electrolyte pathways and to fluidically couple the electrolyte pathways to the cell plate; wherein the cell plate has a portion of a front face that has been overmolded with the frame body such that an overmolding frame body material covers the plurality of joining members and at least a portion of the front face and couples to the frame body (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727